01213430                                               567898 ÿ34025302ÿÿ8ÿ 87


                                                                                    !86ÿ"ÿ56787ÿ#$ÿ!8%8ÿ!86ÿ&8 999
 ÿ()*+,+-.ÿ/+012ÿÿÿÿ3ÿÿÿ45+.+06ÿÿÿÿ3ÿÿÿ74.8ÿÿÿÿ3ÿÿÿ9:0;-,;ÿ<2ÿÿÿ3ÿÿÿ=>+0;                     ?6 8 @#%A877ÿÿ/:6:BBÿCDEC97<FGH
 ÿ                    IHGJK9LIGMNJÿKÿ(O7PQOPÿCRPSÿLÿT<RDCUR=ÿ9OU=OUSCROPÿVEK9SQEW ÿ
 ÿÿÿ5L ÿb%8ÿ88
 9.+,1ÿX4>4ÿ;:ÿ45+.4ÿ:0ÿ9-24ÿÿ                                  Q:>;ÿY-;4ÿE0;>+42[878  Y+28.-\ÿO8;+:02[
 9.+,1ÿX4>4ÿ;:ÿU428:0*ÿ;:ÿQ4.4,;4*ÿY:,)Z40;2                                                                    A%%ÿ 87
                                                                                     A78 
                                                                          ÿ
   HG]H^]IHIG ÿ94>;ÿQ4>_ÿU428ÿU4`ÿ=>:*ÿY:,ÿCX                                                                                     ÿ
                      ÿ58"68ÿ"ÿ!88aÿ%8 ÿb%ÿ58"68ÿ"ÿ!889
                      ÿÿÿÿÿÿ5+.4*ÿc\[ÿdefAgÿgh
                        ÿÿÿÿÿO0ÿc4X-.BÿOB[ÿijfklef@ÿ5me@meAlfmg
                                                                          ÿ
   HG]Hn]IHIG ÿ94>;ÿQ4>_ÿS02o4>2ÿR0;4>>:6ÿ5+.                                                                                     ÿ
                      ÿ58"68ÿ"ÿ!88aÿ%8 ÿb%ÿ58"68ÿ"ÿ!889
                      ÿÿÿÿÿÿ5+.4*ÿc\[ÿpAeÿAqAgÿpfqqfA&!
                        ÿÿÿÿÿO0ÿc4X-.BÿOB[ÿrmsg!mgÿlfgA
                                                                          ÿ
   GI]It]IHIH ÿE0;>\ÿ:BÿS884->-0,4ÿ5+.4*                                                                                          ÿ
                      ÿ $ÿ"ÿA866 8aÿ%8 ÿb%ÿ58"68ÿ"ÿ!889
                      ÿÿÿÿÿÿ5+.4*ÿc\[ÿdefAgÿgh
                        ÿÿÿÿÿO0ÿc4X-.BÿOB[ÿijfklef@ÿ5me@meAlfmg
                                                                          ÿ
   GI]II]IHIH ÿ94>;ÿQ4>_ÿ:BÿR0;4>>:6ÿ5+.4*                                                                                        ÿ
                      ÿ58"68ÿ"ÿ!88aÿ%8 ÿb%ÿ58"68ÿ"ÿ!889
                      ÿÿÿÿÿÿ5+.4*ÿc\[ÿpAeÿAqAgÿpfqqfA&!
                        ÿÿÿÿÿO0ÿc4X-.BÿOB[ÿrmsg!mgÿlfgA
                                                                          ÿ
   GI]Hn]IHIH ÿ94>;ÿQ4>_ÿU4`ÿ=>:*ÿY:,2ÿCX+062                                                                                     ÿ
                      ÿ58"68ÿ"ÿ!88aÿ%8 ÿb%ÿ58"68ÿ"ÿ!889
                      ÿÿÿÿÿÿ5+.4*ÿc\[ÿdefAgÿgh
                        ÿÿÿÿÿO0ÿc4X-.BÿOB[ÿijfklef@ÿ5me@meAlfmg
                      ÿE0;>\ÿ:BÿS884->-0,4ÿ5+.4*                                                                                  ÿ
                      ÿ $ÿ"ÿA866 8aÿ%8 ÿb%ÿ58"68ÿ"ÿ!889
                      ÿÿÿÿÿÿ5+.4*ÿc\[ÿkAeefÿrÿ5qfgkfgdAe
                        ÿÿÿÿÿO0ÿc4X-.BÿOB[ÿijfklef@ÿ5me@meAlfmg
                      ÿS02o4>ÿ5+.4*                                                                                               ÿ
                      ÿbgAglÿijfklef@ÿ5me@meAlfmg!ÿAg!peaÿ%8 ÿb%ÿ58"68ÿ"ÿ!889
                      ÿÿÿÿÿÿ5+.4*ÿc\[ÿdefAgÿgh
                        ÿÿÿÿÿO0ÿc4X-.BÿOB[ÿijfklef@ÿ5me@meAlfmg
                                                                          ÿ
   GG]Gu]IHIH ÿP:;+,4ÿ:BÿQ4>_+,4                                                                                                  ÿ
                      ÿA""6ÿ"ÿ!889
                      ÿÿÿÿÿÿ5+.4*ÿc\[ÿpAeÿAqAgÿpfqqfA&!
                        ÿÿÿÿÿO0ÿc4X-.BÿOB[ÿrmsg!mgÿlfgA
                    Case 4:21-cv-00025-LMC Document 1-1 Filed 01/13/21 Page EXHIBIT
                                                                            1 of 32 A
 71197991678 8167871786879                                                                              013
01213430                                             567898 ÿ34025302ÿÿ8ÿ 87
                  ÿ"#$%#$&'(#)ÿ*+$,+-                                                                              ÿ
                  ÿ8 ÿ.ÿÿ34/05504312ÿ/88 ÿ3ÿÿ45.637.8ÿ597897:3.9;2ÿ/88ÿÿ2ÿ/88 ÿ68ÿÿ03
                   ;9342ÿ/88 ÿ38ÿÿ040442ÿ/88ÿ3<8ÿÿ/86=ÿ8877ÿ/882ÿ7867 ÿ87 ÿÿ/88 2
                   /88ÿ38>ÿÿ/7ÿ39ÿ?9;;.ÿ5:
                                                              ÿ
  @@A@BACBCB      ÿ*DEE#)F     ÿG
                                F FD+-H"($ID('                                                                     ÿ
                  ÿ8 ÿ.ÿ34/0550431JÿKÿ45.637.8ÿ597897:3.9;9
                                                              ÿ
  @@ABLACBCB      ÿM$-+$ÿHÿ*%+I(&NÿO$#I+FFÿ*+$,+$                                                                  ÿ
                  ÿP#'(#)ÿQ$&)'+-A*DF'&()+-                                                                        ÿ
                   ÿÿÿÿÿRFF#I(&'+-ÿS)'$(+FTÿ@BA@LACBCBÿHÿP#'(#)ÿ*%+I(&NÿO$#I+FFÿ*+$,+$ÿÿÿ
                                                              ÿ
  @BAUBACBCB      ÿR%%N(I&'(#)ÿV(N+-                                                                               ÿ
                  ÿ:=6 ÿ6 ÿ:KK6ÿWÿ8=688 ÿ ÿX7ÿKÿ:8 ÿ8877ÿ/8879
                  ÿÿÿÿÿÿV(N+-ÿYZTÿ[:7ÿ:X:;ÿ[.XX.:0/
                   ÿÿÿÿÿM)ÿY+\&N]ÿM]Tÿ^9_;/9;ÿ3.;:
                                                              ÿ
  @BACLACBCB      ÿ"#$   $
                         + F%#)-+  )I+ÿ
                                      *+ )'                                                                        ÿ
                  ÿX8 8ÿÿ6 8<ÿ88 ÿ:KK6
                  ÿ"&F+ÿP`E'ÿ"#)]ÿ*I\+-DN+-                                                                        ÿ
                   ÿÿÿÿÿ*I\+-DN+-ÿV#$Tÿ4013a134302ÿÿ44ÿ:0ÿ2ÿÿ^9_;ÿ09ÿ3977;52ÿÿ^67 ÿÿ66 767ÿ5<
                                                              ÿ
  @BA@LACBCB      ÿb+   cD+ F'ÿ
                              ]#$ÿdD$Zÿ
                                      e$(&N
                                          ÿV(N
                                             + -                                                                   ÿ
                  ÿdD-`+ÿRFF(`)+-                                                                                  ÿ
                  ÿV(N()`ÿG)]#ÿ*\++'ÿ+V(N()`                                                                       ÿ
                  ÿÿÿÿÿÿV(N+-ÿYZTÿ[:7ÿ:X:;ÿ[.XX.:0/
                  ÿP#'(#)ÿ*%+I(&NÿO$#I+FFÿ*+$,+$                                                                   ÿ
                  ÿ0 ÿ6 ÿ:6=ÿKÿ:8 ÿKÿ868ÿ8877ÿ/889
                  ÿÿÿÿÿÿV(N+-ÿYZTÿ[:7ÿ:X:;ÿ[.XX.:0/
                   ÿÿÿÿÿM)ÿY+\&N]ÿM]Tÿ^9_;/9;ÿ3.;:
                   ÿÿÿÿÿRFF#I(&'+-ÿS)'$(+FTÿ@@ABLACBCBÿHÿP#'(#)ÿQ$&)'+-A*DF'&()+-
                  ÿ*DEEÿb+cH"($ID('ÿO+$Fÿ*+$,                                                                      ÿ
                  ÿ78f87ÿKÿ/ 79
                  ÿÿÿÿÿÿV(N+-ÿYZTÿ[:7ÿ:X:;ÿ[.XX.:0/
                  ÿO+'ÿV(N+-ÿ()ÿ"($ID('ÿ"'                                                                         ÿ
                  ÿ88 ÿKÿ66879
 567898ÿ87 ÿa901903                              78ÿÿ3ÿKÿ868                           78=8678 ÿ0010413434




                   Case 4:21-cv-00025-LMC Document 1-1 Filed 01/13/21 Page 2 of 32
 71197991678 8167871786879                                                                313
                                                                                                    Electronically Filed - Jackson - Kansas City - October 16, 2020 - 04:26 PM
                                                                              2016-CV21796

              IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                               AT KANSAS CITY

TINA JOHNSON                                          )
7611 Pheasant Court                                   )
Kansas City, MO 64139                                 )
                                                      )
                       Plaintiff,                     )
                                                      )
                                                      )     Case No.___________________
       vs.                                            )
                                                      )     Division:____
QUIKTRIP CORPORATION                                  )
    Serve: CT Corporation System                      )
           120 South Central Avenue                   )
           Clayton, MO 63105                          )
                                                      )
                       Defendant.                     )

Service by Private Process

                                    PETITION FOR DAMAGES

       Plaintiff, Tina Johnson, by and through undersigned counsel, and for her Petition against

Defendant, QuikTrip Corporation, states as follows:

       1.       Plaintiff was, and at all times relevant herein, an individual residing in Kansas

City, Jackson County, Missouri.

       2.       On information and belief, Defendant, QuikTrip Corporation, (hereinafter

“QuikTrip”) is an Oklahoma Corporation organized and authorized as a fictitious company to

conduct business under the laws of Missouri. Defendant may be served by delivering a summons

and a copy of this Petition to its registered agent, CT Corporation System, at the address in the

caption.

       3.       On or about May 21, 2019 at approximately 9:30 a.m., Plaintiff was a business

invitee and patron of the QuikTrip store located at 16501 E. U.S. 40 Highway, Independence,

Jackson County, Missouri.




           Case 4:21-cv-00025-LMC Document 1-1 Filed 01/13/21 Page 3 of 32
                                                                                                     Electronically Filed - Jackson - Kansas City - October 16, 2020 - 04:26 PM
        4.      As Plaintiff entered the store she slipped and fell on accumulated water causing

bodily injuries.

        5.      That the flooring at that specific location was of a smooth tiled nature.

        6.      That there was a rubber mat directly inside the door but not at the exact location

where Plaintiff fell.

        7.      That it was raining or had recently rained causing patrons to bring in water from

the outside.

        8.      That there was accumulated water on the flooring where Plaintiff fell.

        9.      That Plaintiff slipped and fell on the wet floor falling on her right side and

injuring her right wrist, right leg and shin. Plaintiff ultimately required surgery to repair her

damaged right wrist.

        10.     Defendant knew, or could have known, about the accumulated water on the floor

where Plaintiff fell. There were no wet floor signs or other cautions informing patrons such as

Plaintiff of the dangerous condition.

        11.     As the owner and/or tenant of the premises where Plaintiff was injured, Defendant

owed Plaintiff the duty to protect her against any dangerous conditions existing on and around

the premise and/or to otherwise warn Plaintiff of such dangers.

        12.     Defendant knew, or in the exercise of reasonable care could have known that the

area where Plaintiff was injured involved an unreasonable risk of harm to Plaintiff in that the

flooring had accumulated water, presumably from other patrons tracking it in from the outside.

        13.     The water on the floor presented a dangerous condition to Plaintiff and Defendant

knew, or could have known, about this dangerous condition. At the very least, Defendant had a

duty to warn Plaintiff of this condition and failed to do so.




                                      2
         Case 4:21-cv-00025-LMC Document 1-1 Filed 01/13/21 Page 4 of 32
                                                                                                      Electronically Filed - Jackson - Kansas City - October 16, 2020 - 04:26 PM
       14.     Defendant should have expected that Plaintiff would not realize the above dangers

or otherwise not be expected to protect herself against the dangers.

       15.     Defendant failed to exercise reasonable care to protect Plaintiff against the

dangerous conditions.

       16.     As a direct and proximate result of the unreasonably dangerous conditions of

Defendant’s property, Plaintiff suffered injuries and damages and described above.

       18.     As a direct and proximate result of Defendant’s negligence, Plaintiff sustained

injuries to her right wrist, right leg and shin, and incurred damages in the nature of present and

continuing medical bills, pain and suffering and loss of enjoyment of life. Such damages may

continue to occur in the future. Furthermore, Plaintiff missed work directly after the accident and

after her wrist surgery.

       WHEREFORE, Plaintiff requests judgment against the Defendant in a reasonable amount

and in excess of $25,000.00, for her costs and expenses incurred herein and for such further

relief as is deemed just and equitable.

                                 REQUEST FOR JURY TRIAL

       Plaintiff requests a jury trial on all issues in this matter.



                                                        Respectfully submitted,



                                                         /s/ Edward A. Williams
                                                        Edward A. Williams MO Bar #35369
                                                        4310 Madison Avenue, Suite 202
                                                        Kansas City, MO 64111
                                                        (816) 421-3400
                                                        FAX (816) 4212420
                                                        ed@edawilliamslaw.com
                                                        ATTORNEY FOR PLAINTIFF



                                     3
        Case 4:21-cv-00025-LMC Document 1-1 Filed 01/13/21 Page 5 of 32
                                                                                                         Electronically Filed - Jackson - Kansas City - October 16, 2020 - 04:26 PM
                                                                                2016-CV21796

             IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                              AT KANSAS CITY

TINA JOHNSON                                          )
7611 Pheasant Court                                   )
Kansas City, MO 64139                                 )
                                                      )
                         Plaintiff,                   )
                                                      )
                                                      )      Case No.___________________
       vs.                                            )
                                                      )      Division:____
QUIKTRIP CORPORATION                                  )
    Serve: CT Corporation System                      )
           120 South Central Avenue                   )
           Clayton, MO 63105                          )
                                                      )
                         Defendant.                   )

Service by Private Process Server

                              MOTION FOR APPROVAL AND
                        APPOINTMENT OF PRIVATE PROCESS SERVER

       COMES NOW Plaintiff, by and through her attorney of record, and for her Motion for Approval

and Appointment of Private Process Server, and requests that David Conder of Proserve Investigations,

4740 Candleglow Drive, St. Louis, MO 63129 who is a qualified person to serve process, is not a party

and is not less than eighteen (18) years of age, as private process server in the above cause to serve

process in this case.



                                                      Respectfully submitted,



                                                       /s/ Edward A. Williams
                                                      Edward Williams MO Bar #35369
                                                      4310 Madison Avenue, Suite 202
                                                      Kansas City, MO 64111
                                                      (816) 421-3400
                                                      FAX (816) 4212420
                                                      ed@edawilliamslaw.com



        Case 4:21-cv-00025-LMC Document 1-1 Filed 01/13/21 Page 6 of 32
                                                                                                                             Electronically Filed - Jackson - Kansas City - October 16, 2020 - 04:26 PM
                                                              ATTORNEY FOR PLAINTIFF



                                                      ORDER

It is hereby ordered that the Plaintiff’s Motion for Approval and Appointment of private process server is granted and the
above-named individuals are hereby approved and appointed to serve process in the above-captioned matter.




Date:
                                                      Judge or Clerk




                                       2
          Case 4:21-cv-00025-LMC Document 1-1 Filed 01/13/21 Page 7 of 32
                                                                                                 Electronically Filed - Jackson - Kansas City - October 16, 2020 - 04:26 PM
                                                                           2016-CV21796

             IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                              AT KANSAS CITY

TINA JOHNSON                                      )
7611 Pheasant Court                               )
Kansas City, MO 64139                             )
                                                  )
                      Plaintiff,                  )
                                                  )
                                                  )      Case No.___________________
       vs.                                        )
                                                  )      Division:____
QUIKTRIP CORPORATION                              )
    Serve: CT Corporation System                  )
           120 South Central Avenue               )
           Clayton, MO 63105                      )
                                                  )
                      Defendant.                  )

Service by Private Process

                                   REQUEST FOR SUMMONS

       COMES NOW Plaintiff, by and through her attorney of record, Edward A. Williams and

requests this Court to issue a summons for service of Plaintiff’s Petition upon defendant,

QuikTrip Corporation, through private process service, by performing the service of process at

the following service address:

QuikTrip Corporation
Registered Agent: CT Corporation System
120 South Central Avenue
Clayton, Missouri 63105



                                           Respectfully submitted,


                                            /s/ Edward A. Williams
                                           Edward Williams MO Bar #35369
                                           4310 Madison Avenue, Suite 202
                                           Kansas City, MO 64111
                                           (816) 421-3400



        Case 4:21-cv-00025-LMC Document 1-1 Filed 01/13/21 Page 8 of 32
                                                                  Electronically Filed - Jackson - Kansas City - October 16, 2020 - 04:26 PM
                            FAX (816) 4212420
                            ed@edawilliamslaw.com
                            ATTORNEY FOR PLAINTIFF




                             2
Case 4:21-cv-00025-LMC Document 1-1 Filed 01/13/21 Page 9 of 32
                        IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                             AT KANSAS CITY           AT INDEPENDENCE



RE:  JOHNSON TINA V QUIKTRIP CORPORATION
CASE NO:  2016-CV21796


TO:     EDWARD ALAN WILLIAMS
        4310 MADISON AVENUE
        2ND FLOOR
        SUITE 202
        KANSAS CITY, MO 64111

We have received pleadings, which you submitted for filing in the case and they have been file-stamped on 10-16-20.
However, your pleading cannot be processed further until the following action is taken:

RULE 3.2 - STYLE                                                      RULE 68.7 – VITAL STATISTICS REPORT
  Additional service instructions are needed.                           Need Certificate of dissolution of marriage form.
  Incorrect case number/filed in wrong county.
  Document is unreadable.                                             RULE 74.14 SUPREME CT – FOREIGN JUDGMENT
                                                                        Authentication of foreign judgment required.
RULE 4.2 (2)                                                            Affidavit pursuant to Supreme Court Rule 74.14
  Need Circuit Court Form 4
                                                                      RULE 54.12 SERVICE IN REM OR QUASI IN REM
RULE 5.6 – COLLECTIONS OF DEPOSIT                                     ACTIONS
  No fee, or incorrect fee, received; fee required is $______.          Affidavit for Service by Publication required pursuant to
  Insufficient Filing Fee; Please Remit $______                          Supreme Court Rule 54.12c.
  No signature on check/form 1695.                                      Order for Service by Publication required pursuant to
  No request to proceed in forma pauperis.                               Supreme Court Rule 54.12c.
  No personal checks accepted.                                          Notice for Service by Publication required pursuant to
                                                                         Supreme Court Rule 54.12c.
RULE 68.1                                                               Affidavit for Service by Certified/Registered Mail
  Need Circuit Court Form 17                                             pursuant to Supreme Court Rule 54.12b.

   OTHER: When a process server has not been approved by this court an Affidavit must be filed for approval.
Any questions, please call 881-1370.
   Please take the actions necessary to comply with the Circuit Court Rules and your request will be processed.
   The private process server listed is not on our approved list.
   Execution in effect. Return date _________. Request may be resubmitted within one week prior to return date.
   Supreme Court Rule 90.13 requires interrogatories be served with summons of garnishment.

If the filing was a new case, please be advised that unless the additional information marked is received within 30
days of the date of this notice this case will be dismissed pursuant to Rule 37.4 for failure to prosecute without
prejudice, at the Plaintiff’s cost. Collection efforts will be pursued for these costs.
Please refer to the Court’s website at www.16thcircuit.org for Court Rules or Forms.
Copies electronic noticed, faxed, emailed and/or mailed OCTOBER 26, 2020 to:
                                                                        COURT ADMINISTRATOR’S OFFICE
                                                                       DEPARTMENT OF CIVIL RECORDS
                                                                  CIRCUIT COURT OF JACKSON COUNTY, MISSOURI


             OCTOBER 26, 2020                                    By
                  Date                                                       Deputy Court Administrator
                                                                       415 East 12th St., Kansas City, Missouri 64106
                                                                       308 W. Kansas, Independence, Missouri 64050



                 Case
Case no. 2016-CV21796    4:21-cv-00025-LMC Document
                                              Page 1 of1-1
                                                       1   Filed 01/13/21 Page 10 of 32 DMSLCI5 (8/2014)
             IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                              AT KANSAS CITY

JOHNSON TINA,

                        PLAINTIFF(S),                            CASE NO. 2016-CV21796
VS.                                                              DIVISION 14

QUIKTRIP CORPORATION, ET AL

                        DEFENDANT(S).

       NOTICE OF CASE MANAGEMENT CONFERENCE FOR CIVIL CASE
                        AND ORDER FOR MEDIATION
______________________________________________________________________________

          NOTICE IS HEREBY GIVEN that a Case Management Conference will be held with the
Honorable JOHN M. TORRENCE on 25-JAN-2021 in DIVISION 14 at 09:00 AM. All
Applications for Continuance of a Case Management Conference should be filed on or before
Wednesday of the week prior to the case management setting. Applications for Continuance of a
Case Management Conference shall comply with Supreme Court Rule and 16th Cir. R. 34.1.
Continuance of a Case Management Conference will only be granted for good cause shown because
it is the desire of the Court to meet with counsel and parties in all cases within the first 4 months that
a case has been on file. All counsel and parties are directed to check Case.NET on the 16th Judicial
Circuit web site at www.16thcircuit.org after filing an application for continuance to determine
whether or not it has been granted.

        A lead attorney of record must be designated for each party as required by Local Rule 3.5.1.
 A separate pleading designating the lead attorney of record shall be filed by each party as described
in Local Rule 3.5.2. The parties are advised that if they do not file a separate pleading designating
lead counsel, even in situations where there is only one attorney representing the party, JIS will not
be updated by civil records department, and copies of orders will be sent to the address currently
shown in JIS. Civil Records does not update attorney information from answers or other pleadings.
The Designation of Lead Attorney pleading shall contain the name of lead counsel, firm name,
mailing address, phone number, FAX number and E-mail address of the attorney who is lead
counsel.
       At the Case Management Conference, counsel should be prepared to address at least the
following:

        a.      A trial setting;
        b.      Expert Witness Disclosure Cutoff Date;
        c.      A schedule for the orderly preparation of the case for trial;
        d.      Any issues which require input or action by the Court;
        e.      The status of settlement negotiations.



2016-CV21796                    Page 1 of 2                DMSNCMCIV (2/2017)
      Case 4:21-cv-00025-LMC Document 1-1 Filed 01/13/21 Page 11 of 32
                                           MEDIATION
        The parties are ordered to participate in mediation pursuant to Supreme Court Rule 17.
Mediation shall be completed within 10 months after the date the case if filed for complex cases,
and 6 months after the date the case is filed for other circuit cases, unless otherwise ordered by
the Court. Each party shall personally appear at the mediation and participate in the process. In
the event a party does not have the authority to enter into a settlement, then a representative of
the entity that does have actual authority to enter into a settlement on behalf of the party shall
also personally attend the mediations with the party.

        The parties shall confer and select a mutually agreeable person to act as mediator in this
case. If the parties are unable to agree on a mediator the court will appoint a mediator at the
Case Management Conference.

       Each party shall pay their respective pro-rata cost of the mediation directly to the
mediator.

                                  POLICIES/PROCEDURES
       Please refer to the Court’s web page www.16thcircuit.org for division policies and
procedural information listed by each judge.


                                              /S/ JOHN M. TORRENCE
                                              JOHN M. TORRENCE, Circuit Judge


                                       Certificate of Service

         This is to certify that a copy of the foregoing was mailed postage pre-paid or hand
delivered to the plaintiff with the delivery of the file-stamped copy of the petition. It is further
certified that a copy of the foregoing will be served with the summons on each defendant named
in this action.

Attorney for Plaintiff(s):
EDWARD ALAN WILLIAMS, 4310 MADISON AVENUE, 2ND FLOOR, SUITE 202,
KANSAS CITY, MO 64111

Defendant(s):
QUIKTRIP CORPORATION

Dated: 26-OCT-2020                                              MARY A. MARQUEZ
                                                                Court Administrator




2016-CV21796                    Page 2 of 2                DMSNCMCIV (2/2017)
      Case 4:21-cv-00025-LMC Document 1-1 Filed 01/13/21 Page 12 of 32
                                                                                                            Electronically Filed - Jackson - Kansas City - October 30, 2020 - 03:10 PM
                  IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                    AT KANSAS CITY

TINA JOHNSON                                       )
7611 Pheasant Court                                )
Kansas City, MO 64139                              )
                                                   )
                     Plaintiff,                    )
                                                   )
                                                   )               2016-CV21796
                                                          Case No.___________________
       vs.                                         )
                                                   )                14
                                                          Division:____
QUIKTRIP CORPORATION                               )
     Serve: CT Corporation System                  )
           120 South Central Avenue                )
           Clayton, MO 63105                       )
                                                   )
                     Defendant.                    )

Service by Private Process Server




01-28-2010
This form is continually reviewed for needed revisions. Please bookmark the appropriate court webpage and
download this form each year to ensure that you have the most current form.
             Case 4:21-cv-00025-LMC Document 1-1 Filed 01/13/21 Page 13 of 32
                                                                                                                                        Electronically Filed - Jackson - Kansas City - October 30, 2020 - 03:10 PM
                                                      APPLICATION AND AFFIDAVIT FOR PLACEMENT ON
                                                       LIST OF APPROVED PRIVATE PROCESS SERVERS
   This form must be completed in its entirety in order to be considered for approval. Incomplete forms will be returned
   without explanation.

   Process Server's Information:
                  Legal Name: fJftVi      tl {}_QAJW{L
                  Current Address:    4 7':/:0 C..ewcl /.e5 /otJ
                  City/State/Zip    Sr loµ·(�                       Telephone Number: 3/ Y. -Yt7-D9S')...
                  Prim     occupation: ?12.ocec; S .f-fll Ve!c) /(2_1 t/1!7.e. 'I;;i,1,Sµ6;4-[of'2-
                                ary

                  Name ofemployer: ?12.0J-e1Lve Ttvt/�sn &/tT}(NIS
                                                                              0
                  Percentage of work allocated to service ofprocess: -��S:--�_u____________
   Please describe your experience and background in perfonning service of process: LlL-i',v$.<','., -!sefl,V-.'12.-
                                                                                                                    :
      "'Ch....2_ ci...-,T
                _                   u> V-\. fLvV-UJ +oJeNvt ,1d1-l.6 J.Pfful..l a. ,c,l,mUP J ::,e .,t11Kliu.._ c,,.1 7J
                                                                                                   _                        ;_,  T
                                                                                                                                ,__,U
   Co1.<"' I J.P� vi,,, �-'L>L.U _ f"r)f/fJ(l.,N;,,0 f-o �,i, 11'11 · /'lQU-Y> , v-� -if---CL,-,-,J<.- yM,+-,?1.Ju.,�ri-¢ C
   Lll.. e,vJl elJ fR..,vM<! :f"/\J'V,,J116,-,n-c.<0 yi,,1,SJouu. 1
   I,         --:-;::)A:V , o Co ,v/).f �               , being duly sworn under oath and penalty of perjury
             (Name of Process Server)
   do hereby state that I meet the following qualifications:

--;;-,,, (Indicate with your band-written initials each qualification that applies.)
   � I am at least eighteen ( 18) years of age;
   � I am a citizen of the United States;
  W-L-- I have a high school diploma or equivalent;
   /)c__ I have not plead guilty or been convicted ofa felony or a misdemeanor involving moral turpitude;
     �I am not a fugitive from justice or charged with a felony or a misdemeanor involving moral turpitude;
   _A,.. I am not related to or employed (except as a private process server) by a party in the action;
   ,&_. I am of good moral character;
   __&,_i will not serve process in any jurisdiction unless I am authorized by law to serve process within the
    jurisdiction where such service is made; and
   �
      ho,, ,o, boo, disq""'ifiol by MY oo"rt ID �, �                              • pree,di,g <wol,e (12) m,,fus.
                                                                              �:;;

                                                                                         Process Server's Signature



                                                                                           i....�'
   STATE OF MlSSOURI
   COUNTY OF JACKSON                                           SS.

   Subscribed and sworn to before me on                              {)(Wkl--&<):pf-yQ
   /;.•\,'-·Nq----.�.IS'can,-                      ....
    ,�iY PU,;;                           JANE CO!J,'"l�-....
                                      My Comm ssion Expirc.
                                              i
                                         March 15, 2023
                  ._,
   :.�--- SEAL.. -1'!;:
   -,,..                                 St lou�Qpunty                 Not       ub)1·c
     ·-t��Mftq,•                      CommM3n iit�ission Ex pires:_�3���i�'.:5,_
                                                                           -_,_fi��)'2    -2,�-----------
                                                                                        =e:::.


   Note: It is a Class A Misdemeanor to make a false affidavit for the purpose of misleading a public servant.
          Section 575.050 RSMo

   01-28-2010
   This form is continually reviewed for needed revisions. Please bookmark the appropriate court webpage and
   download this form each year to ensure that you have the most current form.




Case 4:21-cv-00025-LMC Document 1-1 Filed 01/13/21 Page 14 of 32
                ! ! ! #!
                                  #

                                         
  +)%3%/40524                                 
%/3%3,47                                   
                                                      
                         -%,/4,**                  
                                                      
                                                            %3)0. 2016-CV21796
        63                                          
                                                            ,6,3,0/ 14
!                                   
    )26) 02102%4,0/734).                     
           054+)/42%-6)/5)                                                        FILED
           -%740/                                                    DIVISION14
                                                                                     06-Nov-2020 16:30
                                                      
                         )*)/(%/4                  
                                                                                 CIRCUITCOURTOFJACKSONCOUNTY,MO
                                                                                    CUIT COURT OF JACKSON COUNTY
                                                                                  BY_______________________________
                                                                                    _____
                                                                                       __ ____________
                                                                                       ____       ____ __________
                                                                                                  ___
                                                                                                  __



)26,')&72,6%4)20')33)26)2

                            "
                       " "

        "$ 0'/28/,,(<'2*8.639-..+6'88362+<3,6+)36*'2*,36.+638/32,364463:'0

'2*443/281+283, 6/:'8+ 63)+77"+6:+6'2*6+59+7878.'8':/*32*+63, 637+6:+2:+78/-'8/327

    '2*0+-03;6/:+"839/7       ;.3/7'59'0/,/+*4+6732837+6:+463)+77/7238'4'68<

'2*/72380+778.'2+/-.8++2 <+'673,'-+'746/:'8+463)+777+6:+6/28.+'(3:+)'97+837+6:+

463)+77/28./7)'7+



                                                      !+74+)8,900<79(1/88+*



                                                       7*;'6*$/00/'17
                                                      *;'6*$/00/'17'6  
                                                           '*/732:+29+"9/8+ 
                                                      '27'7/8<     
                                                           
                                                      % 
                                                      +*+*';/00/'170';)31



        Case 4:21-cv-00025-LMC Document 1-1 Filed 01/13/21 Page 15 of 32
                                                              ##!&! #



                                                      

    !      
             




       06-Nov-2020
                                                       
                                                       
                                                          




                                       
         Case 4:21-cv-00025-LMC Document 1-1 Filed 01/13/21 Page 16 of 32
              IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI

 Judge or Division:                                                 Case Number: 2016-CV21796
 JOHN M. TORRENCE
 Plaintiff/Petitioner:                                              Plaintiff’s/Petitioner’s Attorney/Address
 JOHNSON TINA                                                       EDWARD ALAN WILLIAMS
                                                                    4310 MADISON AVENUE
                                                                    2ND FLOOR
                                                                    SUITE 202
                                                              vs.   KANSAS CITY, MO 64111
 Defendant/Respondent:                                              Court Address:
 QUIKTRIP CORPORATION                                               415 E 12th
 Nature of Suit:                                                    KANSAS CITY, MO 64106
 CC Pers Injury-Other                                                                                                                 (Date File Stamp)

                                                              Summons in Civil Case
      The State of Missouri to: QUIKTRIP CORPORATION
                                      Alias:
  RA: CT CORPORATION SYSTEM
  120 SOUTH CENTRAL AVENUE
  CLAYTON, MO 63105

         COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                       which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                       above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                       file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                                    10-NOV-2020                                _________________________________________
                                                        Date                                                    Clerk
        JACKSON COUNTY                 Further Information:

                                                                Sheriff’s or Server’s Return
      Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
      I certify that I have served the above summons by: (check one)
          delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
            _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
            permanently resides with the Defendant/Respondent.
          (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
      ____________________________________________                                      _____________________________________________
                     Printed Name of Sheriff or Server                                                    Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________              _____________________________________________
                                                                              Date                                     Notary Public
      Sheriff’s Fees
      Summons                      $
      Non Est                      $
      Sheriff’s Deputy Salary
      Supplemental Surcharge       $    10.00
      Mileage                      $                    (______ miles @ $.______ per mile)
      Total                        $
      A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
      suits, see Supreme Court Rule 54.



OSCA (7/2018) SM30 (JAKSMCC) For Court Use Only: Document Id # 20-SMCC-10294 1 of 1Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                      Case 4:21-cv-00025-LMC Document 1-1 Filed 01/13/21                                  Page 17 of 32
                                                                                                   54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                   SUMMONS/GARNISHMENT SERVICE PACKETS
                         ATTORNEY INFORMATION



Under the Missouri e-filing system now utilized by the 16th Judicial Circuit Court, once a case has been
accepted for filing, a clerk prepares the necessary documents for service. The summons/garnishment is
sent to the attorney by an e-mail containing a link so that the filer may print and deliver the
summons/garnishment, pleadings and any other necessary documents to the person designated to serve
the documents.

Pursuant to State statutes, Supreme Court Rules and Local Court Rules, attorneys are required to print,
attach and serve specific documents with certain types of Petitions and other filings.

Please refer to the Court’s website for instructions on how to assemble the service packets at:

16thcircuit.org → Electronic Filing Information → Required Documents for Service – eFiled cases →
Summons/Garnishment Service Packet Information.

Please review this information periodically, as revisions are frequently made. Thank you.



                                                     Circuit Court of Jackson County




           Case 4:21-cv-00025-LMC Document 1-1 Filed 01/13/21 Page 18 of 32
                                                                                                   6/2020
Electronically Filed - Jackson - Kansas City - November 18, 2020 - 09:59 AM




                                                                              Case 4:21-cv-00025-LMC Document 1-1 Filed 01/13/21 Page 19 of 32
                                                                                                  Electronically Filed - Jackson - Kansas City - December 04, 2020 - 09:03 AM
               IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI


TINA JOHNSON,                                   )
                                                )
                      Plaintiff,                )
                                                )     Case No.    2016-CV21796
                                                )
vs.                                             )
                                                )
QUIKTRIP CORPORATION,                           )
                                                )
                      Defendant.                )
                                                )

                 DEFENDANT QUIKTRIP CORPORATION’S ANSWER

       Defendant QuikTrip Corporation (“QT”), by and through counsel, submits the following

Answer to Plaintiff’s Petition for Damages:

       1.      QT lacks sufficient information or knowledge to admit or deny the allegations in

paragraph 1.

       2.      In response to paragraph 2, QT admits it is an Oklahoma corporation that is

authorized to conduct business in Missouri. The remaining allegations contain legal conclusions

to which a response is not required.

       3.      The allegations in paragraph 3 contain legal conclusions to which a response is

not required. To the extent a response is deemed required, QT lacks sufficient information or

knowledge to admit or deny the allegations and therefore denies the same.

       4.      QT lacks sufficient information or knowledge to admit or deny the allegations in

paragraph 4 and therefore denies the same.

       5.      QT lacks sufficient information or knowledge to admit or deny the allegations in

paragraph 5 and therefore denies the same.

       6.      QT lacks sufficient information or knowledge to admit or deny the allegations in

paragraph 6 and therefore denies the same.



       Case 4:21-cv-00025-LMC Document 1-1 Filed 01/13/21 Page 20 of 32
                                                                                                   Electronically Filed - Jackson - Kansas City - December 04, 2020 - 09:03 AM
       7.       QT lacks sufficient information or knowledge to admit or deny the allegations in

paragraph 7 and therefore denies the same.

       8.       QT lacks sufficient information or knowledge to admit or deny the allegations in

paragraph 8 and therefore denies the same.

       9.       QT lacks sufficient information or knowledge to admit or deny the allegations in

paragraph 9 and therefore denies the same. QT denies liability for the injuries alleged in

paragraph 9.

       10.      The allegations in paragraph 10 contain legal conclusions to which a response is

not required. To the extent a response is deemed required, QT lacks sufficient information or

knowledge to admit or deny the allegations and therefore denies the same.

       11.      The allegations in paragraph 11 contain legal conclusions to which a response is

not required.   To the extent a response is deemed required, QT denies that paragraph 11

accurately states the duties imposed on premises owners by Missouri law. QT admits the duties

imposed on it by law and denies it breached those duties.

       12.      The allegations in paragraph 12 contain legal conclusions to which a response is

not required. To the extent a response is deemed required, QT denies the allegations.

       13.      The allegations in paragraph 13 contain legal conclusions to which a response is

not required. To the extent a response is deemed required, QT denies the allegations.

       14.      The allegations in paragraph 14 contain legal conclusions to which a response is

not required. To the extent a response is deemed required, denies the allegations.

       15.      The allegations in paragraph 15 contain legal conclusions to which a response is

not required. To the extent a response is deemed required, QT denies the allegations.




                                    2
       Case 4:21-cv-00025-LMC Document 1-1 Filed 01/13/21 Page 21 of 32
                                                                                                       Electronically Filed - Jackson - Kansas City - December 04, 2020 - 09:03 AM
          16.    The allegations in paragraph 16 contain legal conclusions to which a response is

not required. To the extent a response is deemed required, QT denies the allegations.

          17.    QT lacks sufficient information or knowledge to admit or deny the third sentence

of paragraph 18 (sic). QT denies the remaining allegations in paragraph 18 (sic).

          WHEREFORE, QT prays that Plaintiff take nothing by way her Petition for Damages, for

its costs expended and incurred herein, and for such further relief as the Court deems just and

proper.

                                         Jury Trial Demand

          Defendant QT demands a trial by jury on all issues so triable.

                               Affirmative and Additional Defenses

          1.     QT denies each and every allegation not specifically admitted herein.

          2.     Plaintiff’s Petition for Damages fails to state a claim against QT upon with relief

can be granted.

          3.     If Plaintiff was injured or damaged, which QT denies, to the extent allegations of

fault remain as to QT, the fault of Plaintiff and/or other persons or entities involved in the

occurrence should be compared and/or apportioned so as to diminish or preclude recovery from

QT.

          4.     Any injuries or damages sustained by Plaintiff, which QT denies, were directly

and/or proximately caused or contributed to by Plaintiff’s negligence or fault, including failing to

keep a lookout, failing to watch where Plaintiff was walking, failing to observe, appreciate,

and/or take caution in response to the weather conditions, failing to take caution in response to

wet floor signs, and failing to exercise caution when walking into a store while it was raining

outside or shortly after it had stopped raining.




                                       3
          Case 4:21-cv-00025-LMC Document 1-1 Filed 01/13/21 Page 22 of 32
                                                                                                      Electronically Filed - Jackson - Kansas City - December 04, 2020 - 09:03 AM
       5.      Plaintiff failed to use ordinary care while present at QT at or near the time of the

alleged occurrence and such failure directly caused or contributed to any and/or all of Plaintiff’s

alleged damages.

       6.      Plaintiff failed to keep a careful lookout and such failure caused or contributed to

any and/or all of Plaintiff’s alleged damages.

       7.      Any injuries or damages sustained by Plaintiff, which QT denies, were directly

and/or proximately caused or contributed to by the negligence or fault of other persons or entities

not within QT’s control.

       8.      Any injuries or damages sustained by Plaintiff, which QT denies, were not caused

or contributed to in any degree by any negligence, fault or wrongdoing on the part of QT or any

QT employees.

       9.      QT contests the nature and extent of Plaintiff’s alleged damages.

       10.     If Plaintiff suffered any damage, which QT denies, such damages and any

recovery should be reduced pursuant to Mo. Rev. Stat. § 490.715.

       11.     QT is entitled to credit in the amount of any settlement Plaintiff receives from any

tortfeasor, as such credit constitutes a satisfaction and offset pursuant to Mo. Rev. Stat. §

537.060.

       12.     If Plaintiff suffered any damages, which QT denies, Plaintiff failed to comply

with the procedures in Mo. Rev. Stat. §408.040 and is not entitled to prejudgment interest.

       13.     If Plaintiff suffered any damages, which QT denies, the alleged defect or hazard

was open and obvious and Plaintiff’s failure to recognize it directly caused and/or contributed to

her alleged damages.




                                    4
       Case 4:21-cv-00025-LMC Document 1-1 Filed 01/13/21 Page 23 of 32
                                                                                                     Electronically Filed - Jackson - Kansas City - December 04, 2020 - 09:03 AM
       14.     If Plaintiff suffered any damages, which QT denies, the alleged defect was open

and obvious and Plaintiff assumed any and all risk in going near, on and/or through the alleged

defect or hazard.

       15.     Plaintiff failed to mitigate her damages.

       16.     QT reserves the right to raise additional affirmative defenses as may be learned

through discovery.

       WHEREFORE having fully answered Plaintiff’s Petition for Damages, QT prays for

judgment in its favor and for its costs and reasonable attorney’s fees and whatever further relief

the Court deems just and proper under the circumstances.


                                                   ARMSTRONG TEASDALE LLP


                                                   By: /s/ Brian M. Nye
                                                       Karrie J. Clinkinbeard       #51413
                                                       Brian M. Nye                 #69545
                                                       2345 Grand Boulevard, Suite 1500
                                                       Kansas City, Missouri 64108-2617
                                                       816.221.3420
                                                       816.221.0786 (Facsimile)
                                                       kclinkinbeard@atllp.com
                                                       bnye@atllp.com

                                                   ATTORNEYS FOR DEFENDANT
                                                   QUIKTRIP CORPORATION


                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on December 4, 2020, a true and accurate copy of
the above and foregoing was e-filed with the Court which sent notification to all parties entitled
to service.

                                                    /s/ Brian M. Nye
                                                    ATTORNEY FOR DEFENDANT QUIKTRIP
                                                    CORPORATION




                                    5
       Case 4:21-cv-00025-LMC Document 1-1 Filed 01/13/21 Page 24 of 32
                                                                                                   Electronically Filed - Jackson - Kansas City - December 04, 2020 - 09:45 AM
              IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI


TINA JOHNSON,                                   )
                                                )
                      Plaintiff,                )
                                                )       Case No.   2016-CV21796
                                                )
vs.                                             )
                                                )
QUIKTRIP CORPORATION,                           )
                                                )
                      Defendant.                )
                                                )

                                   CERTIFICATE OF SERVICE


       I hereby certify that Defendant QuikTrip Corporation’s First Set of Interrogatories to

Plaintiff and Defendant QuikTrip Corporation’s First Requests for Production to Plaintiff

were served, along with this Certificate of Service, via electronic mail (Microsoft Word and PDF

Formats) on Friday, December 04, 2020, to:

       Edward A. Williams
       4310 Madison Avenue, Suite 202
       Kansas City, MO 64111
       816.421.3400 / FAX 816. 421.2420
       ed@edawilliamslaw.com
       Counsel for Plaintiff

                                                    ARMSTRONG TEASDALE LLP


                                                    By: /s/ Brian M. Nye
                                                        Karrie J. Clinkinbeard       #51413
                                                        Brian M. Nye                 #69545
                                                        2345 Grand Boulevard, Suite 1500
                                                        Kansas City, Missouri 64108-2617
                                                        816.221.3420
                                                        816.221.0786 (Facsimile)
                                                        kclinkinbeard@atllp.com
                                                        bnye@atllp.com

                                                    ATTORNEYS FOR DEFENDANT
                                                    QUIKTRIP CORPORATION




       Case 4:21-cv-00025-LMC Document 1-1 Filed 01/13/21 Page 25 of 32
                                                                                                     Electronically Filed - Jackson - Kansas City - December 04, 2020 - 09:10 AM
              IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI

TINA JOHNSON,                                    )
                                                 )
                      Plaintiff,                 )
                                                 )       Case No.   2016-CV21796
                                                 )
vs.                                              )
                                                 )
QUIKTRIP CORPORATION,                            )
                                                 )
                      Defendant.                 )
                                                 )

                                   ENTRY OF APPEARANCE

        COMES NOW, Karrie J. Clinkinbeard of the law firm of ARMSTRONG TEASDALE LLP,

and enters her appearance on behalf of Defendant QuikTrip Corporation in the above-captioned

case.


                                                     ARMSTRONG TEASDALE LLP


                                                     By: /s/ Karrie J. Clinkinbeard
                                                         Karrie J. Clinkinbeard       #51413
                                                         Brian M. Nye                 #69545
                                                         2345 Grand Boulevard, Suite 1500
                                                         Kansas City, Missouri 64108-2617
                                                         816.221.3420
                                                         816.221.0786 (Facsimile)
                                                         kclinkinbeard@atllp.com
                                                         bnye@atllp.com

                                                     ATTORNEYS FOR DEFENDANT
                                                     QUIKTRIP CORPORATION


                                   CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on December 4, 2020, a true and accurate copy of
the above and foregoing was e-filed with the Court which sent notification to all parties entitled
to service.

                                                     /s/ Karrie J. Clinkinbeard
                                                     ATTORNEY FOR DEFENDANT QUIKTRIP
                                                     CORPORATION




        Case 4:21-cv-00025-LMC Document 1-1 Filed 01/13/21 Page 26 of 32
                                                                                                        Electronically Filed - Jackson - Kansas City - December 22, 2020 - 01:54 PM
               IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI


TINA JOHNSON,                       )
                                    )
              Plaintiff,            )
                                    )    Case No. 2016-CV21796
                                    )
vs.                                 )
                                    )
QUIKTRIP CORPORATION,               )
                                    )
              Defendant.            )
                                    )
                         CERTIFICATE OF SERVICE

       COMES NOW the undersigned attorney for Plaintiff, Tina Johnson, and hereby certifies

that Plaintiff’s First Set of Interrogatories Directed to Defendant and Plaintiff’s First Request for

Production of Documents, formatted in Word and PDF, were delivered via electronic mail this

22nd day of December, 2020 to:

       Karrie J. Clinkinbeard #51413
       Brian M. Nye #69545
       2345 Grand Boulevard, Suite 1500
       Kansas City, Missouri 64108-2617
       816.221.3420/816.221.0786 (Facsimile)
       kclinkinbeard@atllp.com
       bnye@atllp.com
       ATTORNEYS FOR DEFENDANT




                                               Respectfully submitted,


                                                /s/ Edward A. Williams
                                               Edward A. Williams, MOBAR #35369
                                               4310 Madison Avenue, Suite 202
                                               Kansas City, MO 64111
                                               (816) 421-3400/FAX: (816) 421-2420
                                               ed@edawilliamslaw.com
                                               ATTORNEY FOR PLAINTIFF




        Case 4:21-cv-00025-LMC Document 1-1 Filed 01/13/21 Page 27 of 32
Electronically Filed - Jackson - Kansas City - December 22, 2020 - 01:54 PM




                                                                              Case 4:21-cv-00025-LMC Document 1-1 Filed 01/13/21 Page 28 of 32
                                                                                                           2
                                                                                                     Electronically Filed - Jackson - Kansas City - December 23, 2020 - 08:28 AM
              IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI

TINA JOHNSON,                                    )
                                                 )
                      Plaintiff,                 )
                                                 )       Case No.   2016-CV21796
                                                 )
vs.                                              )
                                                 )
QUIKTRIP CORPORATION,                            )
                                                 )
                      Defendant.                 )
                                                 )

                                   ENTRY OF APPEARANCE

       COMES NOW, Brian M. Nye of the law firm of ARMSTRONG TEASDALE LLP, and enters

his appearance on behalf of Defendant QuikTrip Corporation in the above-captioned case.


                                                     ARMSTRONG TEASDALE LLP


                                                     By: /s/ Brian M. Nye
                                                         Karrie J. Clinkinbeard       #51413
                                                         Brian M. Nye                 #69545
                                                         2345 Grand Boulevard, Suite 1500
                                                         Kansas City, Missouri 64108-2617
                                                         816.221.3420
                                                         816.221.0786 (Facsimile)
                                                         kclinkinbeard@atllp.com
                                                         bnye@atllp.com

                                                     ATTORNEYS FOR DEFENDANT
                                                     QUIKTRIP CORPORATION


                                   CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on December 23, 2020, a true and accurate copy of
the above and foregoing was e-filed with the Court which sent notification to all parties entitled
to service.

                                                     /s/ Brian M. Nye
                                                     ATTORNEY FOR DEFENDANT QUIKTRIP
                                                     CORPORATION




       Case 4:21-cv-00025-LMC Document 1-1 Filed 01/13/21 Page 29 of 32
                                                                                                Electronically Filed - Jackson - Kansas City - January 04, 2021 - 11:42 AM
               IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI


TINA JOHNSON,                                      )
                                                   )
                       Plaintiff,                  )
                                                   )     Case No.    2016-CV21796
                                                   )
vs.                                                )
                                                   )
QUIKTRIP CORPORATION,                              )
                                                   )
                       Defendant.                  )
                                                   )

                                    CERTIFICATE OF SERVICE

        COMES NOW the undersigned counsel for Plaintiff, Tina Johnson, and hereby certifies

that Plaintiff’s Answer to Defendant QuikTrip Corporation’s First Set of Interrogatories, and

Plaintiff’s Response to Defendant QuikTrip Corporation’s First Requests for Production, were

delivered this 4th day of January, 2021 via electronic mail/transfer to:

      Karrie J. Clinkinbeard
      Brian M. Nye
      2345 Grand Boulevard, Suite 1500
      Kansas City, Missouri 64108-2617
      kclinkinbeard@atllp.com
      bnye@atllp.com




                                                       Respectfully submitted,


                                                        /s/ Edward A. Williams
                                                       Edward A. Williams MO Bar #35369
                                                       4310 Madison Avenue, Suite 202
                                                       Kansas City, MO 64111
                                                       (816) 421-3400
                                                       FAX (816) 4212420
                                                       ed@edawilliamslaw.com
                                                       ATTORNEY FOR PLAINTIFF




        Case 4:21-cv-00025-LMC Document 1-1 Filed 01/13/21 Page 30 of 32
                                                                                                   Electronically Filed - Jackson - Kansas City - January 05, 2021 - 08:23 AM
               IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI

TINA JOHNSON,                                     )
                                                  )
                          Plaintiff,              )
                                                  )       Case No.   2016-CV21796
                                                  )
vs.                                               )
                                                  )
QUIKTRIP CORPORATION,                             )
                                                  )
                          Defendant.              )
                                                  )

                                       CERTIFICATE OF SERVICE

       On January 5, 2021, Defendant QuikTrip Corporation served the following on Plaintiff’s

counsel via electronic mail:

       1.      Defendant QuikTrip Corporation’s Objections and Responses to Plaintiff’s First

Set of Interrogatories;

       2.      Defendant QuikTrip Corporation’s Objections and Responses to Plaintiff’s First

Request for Production of Documents;

       3.      Audio Recordings Bates-Labeled QT 2 & QT 3; and

       4.      Production Documents Bates-Labeled QT 0004 – QT 0005.

       QuikTrip further certifies that it served QT 1 (a video thumbdrive) via regular U.S. Mail

on January 4, 2021.

                                                      ARMSTRONG TEASDALE LLP


                                                      By: /s/ Brian M. Nye
                                                          Karrie J. Clinkinbeard       #51413
                                                          Brian M. Nye                 #69545
                                                          2345 Grand Boulevard, Suite 1500
                                                          Kansas City, Missouri 64108-2617
                                                          816.221.3420
                                                          816.221.0786 (Facsimile)
                                                          kclinkinbeard@atllp.com
                                                          bnye@atllp.com

                                                      ATTORNEYS FOR DEFENDANT
                                                      QUIKTRIP CORPORATION

        Case 4:21-cv-00025-LMC Document 1-1 Filed 01/13/21 Page 31 of 32
                                                                                                    Electronically Filed - Jackson - Kansas City - January 05, 2021 - 08:23 AM
                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on January 5, 2021, a true and accurate copy of the
above and foregoing was e-filed with the Court which sent notification to all parties entitled to
service.

                                                   /s/ Brian M. Nye
                                                   ATTORNEY FOR DEFENDANT QUIKTRIP
                                                   CORPORATION




                                    2
       Case 4:21-cv-00025-LMC Document 1-1 Filed 01/13/21 Page 32 of 32
